Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “herein in case of a breakage of said circuit, the safety system initiates an alarm message and send to one or more concern authorities”.  it is not really clear how the system initiates an alarm message.  The specification does not provide any additional information concerning an alarm system.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nieh (US 2019/0376756) in view of Prudent (US 2022/0357123)
Regarding claims 1 and 2, Nieh discloses a smart gun 100 with a triggering mechanism 104, 102, wherein said gun comprising: an inbuilt global positioning system (GPS) , for identifying the location of the smart gun and transmit the identified location to a microprocessor 114 (Par. 0036: “According to still another embodiment, the processor 114 includes a GPS receiver configured to receive GPS signals employed by the electronic trigger lock system 104 to identify the location (i.e., GPS coordinates) of the handgun 100”; see also Par. 0047-0048); a triggering mechanism 104 for lock and unlock the trigger of the smart gun; wherein the triggering mechanism lock and/or unlock the trigger based on the information received from the microprocessor (Par. 0026; 0042; 0047-0048)
Nieh does not disclose a camera for capturing an aimed target and send the details of the aimed target to the microprocessor.
Prudent disclose an analogous smart  with a camera for capturing an aimed target and send the details of the aimed target to the microprocessor (Par. 0025:” the smart trigger system may be described as a forearm component which is a system whereby an electronic mechanism is able to accept environmental input from one or more environmental input devices such as, and not limited to, a camera. The received environmental input may be inferred via machine learning to provide quickly accessible data regarding the situation around the firing device... one example of an application of this system would be with use of an actual firearm, wherein the smart trigger may be used to prevent firing a shot towards any human with the goal of reducing unintended fatalities. This device may be used at shooting ranges, gun safety trainings, in hunting circumstances, or any other setting in which humans should not be the target of a firearm”; see also Par. 0029;
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Nieh such that the smart gun had a camera that communicates details of the aimed target to the microprocessor, in view of Prudent, to obtain the desired result of preventing a firearm from firing at an unintended target. Prudent clearly teaches 
Regarding claim 3, Nieh further discloses  a memory, wherein the memory 518 stores information of one or more of the prohibited locations (par. 0067; 0068).
Regarding claims 4 and 9, Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Prudent clearly teaches technology, using an image processing system, to address firearm safety. One such system describes a camera that can capture an image of a shooter and the intended target, the images are processed based on set images in the microprocessor attached to the system, and then making the determination whether to lock or unlock the trigger (as described in provisional application as well) and is capable of identifying if the gun is aimed at an armed human based on which the system activates the triggering mechanism in order to lock the trigger and prevent to fire a bullet from the smart gun (Par. 0048).
Regarding claim 5, Nieh discloses wherein the entire system is secured under a not-bolt system connected to complete an electrical circuit (Fig. 1; 2).
Regarding claim 6, applicant should note  a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In as much as the applicant described an alarm system, Nieh is capable of initiating an alarm message through its communication system (Par. 0036; 0038; 0044: “the electronic trigger lock system 104 includes a user interface. For example, the user interface can communicate information concerning the operating status of the electronic trigger lock system 104 to the gun owner. For example, the user interface can provide a charge indication to allow the user to know the charge-status of a battery power source included in the electronic trigger lock system 104.”).  
Regarding claim 7, Prudent further teaches one or more sensors, wherein said one or more sensors are configured to identify one or more targets (“The firearm safety system may also comprise of the one or more sensors which may also send data to the computing device to be processed and evaluated and used in conjunction with the data collected from one or more cameras. The sensor(s) may collect data such as and not be limited to distance from sensor to target.”).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Nieh such that there were sensors  which may also send data to the computing device to be processed and evaluated and used in conjunction with the data collected from one or more cameras, in view of Prudent, to obtain the desired result of providing more information about the target.  
Regarding claim 8, the combination of Nieh and Prudent teach wherein the camera comprises a memory for storing the details of the one or more prohibited locations. Applicant should note that Nieh discloses a memory for storing one or more prohibited locations and combined with Prudent, the camera would also be connected to the same memory.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Basche et al (US 10,900,754) also teach weapon targeting system with cameras that use AI to detect and identify body parts and other aspects of target  such as clothing, belts, jackets, shoes, watches, umbrellas, briefcases, knee pads, hats, etc.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641